Citation Nr: 0033457	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Winston-
Salem, North Carolina, that denied the veteran's claim for 
service connection for pancreatitis.


REMAND

Prior to determining the veteran's claim for service 
connection for pancreatitis, VA must ensure that it has 
fulfilled its duty to inform and assist the veteran in 
obtaining evidence necessary to substantiate his claim.  Such 
a duty is statutory in nature and was amended by H.R. 4864, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107). 

The veteran's service medical records show that he complained 
of gastrointestinal complaints in service and was diagnosed 
on several occasions as having gastroenteritis.  Postservice 
medical evidence contains diagnoses of pancreatitis and 
suggests that this disability was diagnosed as early as 1987.  
The veteran contends that while he was not diagnosed as 
having pancreatitis in service, his gastrointestinal 
complaints at that time were actually symptoms of his 
postservice diagnosed pancreatitis.  Notwithstanding this 
contention, the record is devoid of any medical evidence 
linking the veteran's postservice pancreatitis to service.  
Such evidence if necessary to substantiate the veteran's 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5103A(a)).  Thus, in fulfillment of VA's 
duty to inform and assist the veteran with respect to this 
claim, the case must be remanded to the RO so that the 
veteran can be informed of the absence of medical evidence 
supporting a causal link between this gastrointestinal 
complaints in service and his postservice diagnosis of 
pancreatitis.  Id; Boyer v. West, 210 F. 3d 1451, 1353 (Fed. 
Cir. 2000).  The duty to assist the veteran must also include 
a VA examination so that the etiology of the veteran's 
pancreatitis can be addressed by an examiner who has had the 
benefit of examining the veteran and reviewing his medical 
history.  See Veterans Assistance Act (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development that is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (to be codified as 
amended at 38 U.S.C.A. § 5102, 5103, 
5103A and 5107) is completed in order to 
substantiate his claim.  In particular, 
the RO should inform the veteran of the 
absence of any medical opinion evidence 
showing a nexus between his 
gastrointestinal complaints in service 
and his postservice diagnosis of 
pancreatitis.  

2.  The RO should afford the veteran a VA 
gastroenterology examination for the 
purpose of determining the nature and 
etiology of his pancreatitis.  Any tests 
or studies deemed appropriate by the 
examiner to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file, along with 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
pancreatitis is etiologically related to 
service and/or the gastrointestinal 
symptoms reported during service.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for pancreatitis.  
If the benefit sought by the veteran 
remains denied, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



